Citation Nr: 0022622	
Decision Date: 08/25/00    Archive Date: 09/01/00

DOCKET NO.  95-09 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Waiver of recovery of loan guaranty indebtedness.



ATTORNEY FOR THE BOARD


M. Hannan, Counsel



INTRODUCTION

The appellant served on active duty from December 1952 to 
December 1954.  This case originally came before the Board of 
Veterans' Appeals (Board) on appeal from a denial of the 
appellant's request for a waiver of the recovery of portfolio 
loan indebtedness that the Committee on Waivers and 
Compromises (Committee) of the Department of Veterans Affairs 
(VA) St. Petersburg, Florida Regional Office (RO) issued in 
January 1993.  The Board last remanded the case in May 1998 
for additional development; the Committee has now returned 
the case to the Board for appellate review.

The Board notes that the RO obtained an opinion from VA 
Regional Counsel, in October 1997, that indicated that the 
debt had been properly created and was valid; a copy of the 
opinion was supplied to the appellant that same month.  The 
RO issued a Supplemental Statement of the Case (SSOC) 
reflecting that opinion in December 1997.  The appellant was 
requested to submit any comment he wished concerning the 
additional information contained in the SSOC, but he did not 
address whether the debt had been properly created in his 
response.  Given the appellant's failure to address the 
point, the Board finds that the issue of validity of the 
creation of the debt has not been perfected for appeal.  
Consequently, the Board will limit consideration on appeal to 
the issue of waiver as noted on the initial page of this 
decision.


FINDINGS OF FACT

1.  The appellant obtained a direct mortgage loan from VA in 
the amount of $50,821.24 in September 1988.

2.  The appellant transferred the subject property, in June 
1990, to a transferee who subsequently defaulted on the loan.

3.  In May 1992, the foreclosure appraisal for the subject 
property was $45,600.

4.  There was a default on the subject VA portfolio loan 
necessitating a foreclosure sale of the subject property, at 
which the property was sold for an amount less than the 
outstanding principal, interest and foreclosure costs, and 
the resulting deficiency of $26,075.59 was charged to the 
appellant under the legal theory of direct liability 
predicated on the September 1988 mortgage note.  A subsequent 
resale resulted in a credit that lowered the appellant's loan 
guaranty indebtedness to $13,069.24, plus accrued interest.

5.  The appellant does not meet the criteria for entitlement 
to retroactive release from liability.

6.  The appellant was not without fault in the creation of 
his loan guaranty indebtedness, but he attempted to mitigate 
the amount of the indebtedness; the VA was without fault in 
the creation of the indebtedness.

7.  The Reconciliation of Debt calculation performed by VA 
indicates that the amount of $40,625.00 was used as the 
appraised value of the property.

8.  The appellant would be unjustly enriched if a full waiver 
of his entire loan guaranty indebtedness were granted.

9.  The appellant's income, with consideration of the costs 
of the basic necessities of life, has been shown to be 
sufficient to permit repayment of the loan guaranty 
indebtedness not waived herein, and repayment of this reduced 
indebtedness would not be inequitable.


CONCLUSIONS OF LAW

1.  The appellant has failed to qualify for a retroactive 
release of liability on the loan guaranty indebtedness.  
38 U.S.C.A. § 3713(b) (West 1991 & Supp. 2000); 38 C.F.R. 
§ 36.4508 (1999).

2.  A partial waiver of the appellant's loan guaranty 
indebtedness in the principal amount of $7,892.46, plus 
accrued interest, is consistent with the principle of equity 
and good conscience.  38 U.S.C.A. § 5302 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 1.965(a), 36.4513 (1999).

3.  Recovery of the remainder of the loan guaranty 
indebtedness, in the principal amount of $5176.78, plus 
accrued interest, does not violate the principle of equity 
and good conscience.  38 U.S.C.A. § 5302 (West 1991 & Supp. 
2000); 38 C.F.R. § 1.965(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
that is plausible.  The Board is also satisfied that all 
relevant facts have been properly developed, and no further 
assistance is required to comply with the duty to assist as 
mandated by 38 U.S.C.A. § 5107(a).

The Board initially notes that, in its October 1997 opinion, 
the VA Regional Counsel pointed out that the computation of 
the debt is controlled by 38 C.F.R. § 36.4513 and that, since 
the loan in question was a direct VA loan, the appellant was 
entitled to a credit of the market value of the property at 
the time of the foreclosure sale.  An amended VA Form 26-
6822, dated in November 1998, states that the appellant was 
obligated to VA for a sum of $13,069.24.  The accompanying 
Reconciliation of Debt analysis indicated that this sum was 
calculated by subtracting VA's "specified bid" of $40,625.00 
from the outstanding indebtedness of $66,700.59 (which 
included the principal, advances, accrued interest, property 
maintenance and foreclosure expenses), followed by a credit 
of $13,006.35 from the resale of the property.  However, the 
appraised value of the property at the time of foreclosure 
was $45,600, as reflected in the May 1992 VA Foreclosure 
Appraisal.  Therefore, the appellant should be credited with 
the difference between the two figures, namely $4,975.00.  
This recalculation results in an outstanding debt of 
$8094.24.

The Board also notes that the record indicates that the 
appellant was appropriately notified of the legal criteria 
pertaining to, and the reasons and bases for, the denial of 
his request for a waiver of recovery of his VA indebtedness 
in the May 1993 Statement of the Case (SOC) and in the SSOC 
issued in March 2000.  He has also availed himself of the 
opportunity to present arguments regarding his claim in 
written statements.  Regarding his claim on the creation of 
the indebtedness, the appellant's assertions about the 
assumption of his loan were specifically considered in the 
SSOC issued in March 2000.  This decision were based on an 
opinion of the Chief of the RO's Loan Service and Claims that 
there were no provisions for the retroactive release of 
vendee loans.  Considering these facts, appellate review is 
appropriate at this time.

I.  Retroactive release.

Regarding home loans for which commitments are made before 
March 1, 1988, when a veteran disposes of a subject property 
under a VA home loan guaranty, upon application made by the 
veteran and by the transferee incident to such disposal, the 
VA shall issue to such veteran a release relieving the 
veteran of all further liability to the VA on account of such 
loan.  However, prior to awarding a release, the VA must 
determine that the loan is current and that the purchaser of 
such property is obligated by contract to purchase the 
property and to assume full liability for the repayment of 
the balance of the loan, has assumed by contract all of the 
obligations of the veteran under the terms of the instruments 
creating and securing the loan, and qualifies from a credit 
standpoint.  38 U.S.C.A. § 3713(a).

If a veteran disposes of residential property without 
receiving a release from liability with respect to such loan 
under 38 U.S.C.A. § 3713(a), and a default subsequently 
occurs which results in liability of the veteran to the VA on 
account of the loan, the VA may relieve the veteran of such 
liability if it is determined that the property was disposed 
of by the veteran in such a manner, and subject to such 
conditions, that the VA would have issued the veteran a 
release from liability under 38 U.S.C.A. § 3713(a) with 
respect to the loan if the veteran had made application 
therefor incident to such disposal.  Failure of a transferee 
to assume by contract all of the liabilities of the original 
veteran-borrower shall bar such release of liability only in 
cases in which no acceptable transferee, either immediate or 
remote, is legally liable to the VA for the indebtedness of 
the original veteran-borrower arising from termination of the 
loan.  38 U.S.C.A. § 3713(b).

The RO has apparently determined that the appellant is not 
eligible for a retroactive release from liability because he 
obtained a portfolio loan from the VA after March 1, 1988, 
namely in September 1988.  The regulations pertinent to 
direct loans are found at 38 C.F.R. § 36.4500 et seq.  

Sec. 36.4508  Transfer of property by borrower.

(a)  Direct loans for which commitments are made on or after 
March 1, 1988, are not assumable without the prior approval 
of the Department of  Veterans Affairs or its authorized 
agent.  The following shall apply: (1) The Department of 
Veterans Affairs shall include in the mortgage or deed of 
trust and the promissory note or bond on any loan for which a 
commitment was made on or after March 1, 1988, the following 
warning in a conspicuous position in capital letters on the 
first page of the document in type at least 2 1/2 times larger 
than the regular type on such page: ``THIS LOAN IS NOT 
ASSUMABLE WITHOUT THE APPROVAL OF THE DEPARTMENT OF VETERANS 
AFFAIRS OR ITS AUTHORIZED AGENT''.  Due to the difficulty in 
obtaining some commercial type sizes which are exactly 2 1/2 
times larger in height than other sizes, minor deviations in 
size will be permitted based on commercially available type 
sizes nearest to 2 1/2 times the size of the print on the 
document....

(b)  Whenever any veteran disposes of residential property 
securing a direct loan obtained under 38 U.S.C. chapter 37, 
the Department of Veterans Affairs, upon application made by 
such borrower, shall issue to the borrower a release 
relieving the borrower of all further liability to the 
Department of Veterans Affairs on account of such loan 
(including liability for any loss resulting from any default 
of the transferee or any subsequent purchaser of such 
property) if the Department of Veterans Affairs has 
determined, after such investigation as it deems appropriate, 
that there has been compliance with the conditions prescribed 
in 38 U.S.C. 3713(a) or 1814, as appropriate.  The assumption 
of full liability for repayment of the loan by the transferee 
of the property must be evidenced by an agreement in writing 
in such form as the Department of Veterans Affairs may 
require.  Any release of liability granted to a veteran by 
the Department of Veterans Affairs shall inure to the spouse 
of such veteran. 

(c)  If, on or after July 1, 1972, any veteran disposes of 
the property securing a direct loan obtained under 38 U.S.C. 
chapter 37, without receiving a release from liability with 
respect to such loan under 38 U.S.C. 3713(a) and a default 
subsequently occurs which results in liability of the veteran 
to the Secretary on account of the loan, the Secretary may 
relieve the veteran of such liability if the Secretary 
determines that: (1) A transferee either immediate or remote 
is legally liable to the Secretary for the debt of the 
original veteran-borrower established after the termination 
of the loan, and (2) The original loan was current at the 
time such transferee acquired the property, and (3) The 
transferee who is liable to the Secretary is found to have 
been a satisfactory credit risk at the time the transferee 
acquired the property.

Review of the evidence of record reveals that the VA did not 
include the warning required under 38 C.F.R. § 36.4508(a) on 
the September 1988 mortgage to the appellant.  Nor does any 
such warning appear on the deed.  The forms and documents 
used in the transaction appear to be ones in use prior to the 
March 1, 1988 change in the law.  Therefore, the appellant 
was not provided with the required notice concerning 
restrictions on the assumption of VA direct loans by third 
parties.

In addition, while 38 C.F.R. § 36.4508(a) was changed to 
reflect the March 1, 1988 delimiting date, 38 C.F.R. 
§ 36.4508(c) states that a retroactive release may be 
available to any veteran who disposes of a property on or 
after July 1, 1972.  It would appear that those two 
provisions are in conflict with each other in that a 
retroactive release may be available for a direct loan issued 
after March 1, 1988, even though no approval for the 
assumption of the loan was obtained from VA prior to the 
transfer.  As a result, interpreting these provisions in a 
way most favorable to the appellant, he could apparently 
qualify for a retroactive release if the requirements of 
38 C.F.R. § 36.4508(c) are otherwise met.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter Court) has held that the law and 
regulations establish three criteria all of which must be met 
in order to qualify for retroactive release: (1) a legally 
liable transferee, (2) currency of loan payments, and (3) a 
creditworthy transferee.  Schaper v. Derwinski, 1 Vet. App. 
430, 435 (1991).  The Court also ruled in this decision that 
such a grant is a matter of discretion on the part of the VA.  
Id.  In such consideration, the law requires the VA to look 
at the facts as they existed at the time of the transfer, not 
after the transfer, in order to determine whether a veteran 
would have been entitled to a release from liability had he 
or she applied for it.  Travelstead v. Derwinski, 1 Vet. App. 
344 (1991).  Further, in Schaper, supra, the Court noted that 
the law and regulations require the Secretary to look back 
and make a hypothetical decision as to what decision would 
have been made on a release-of-liability request made 
contemporaneous with the transfer.  The transferee's 
subsequent default could not be a factor taken into account 
in arriving at that determination.

After consideration of the entire record and the relevant law 
and case, the Board finds that a retroactive waiver of the 
indebtedness under the provisions of 38 U.S.C.A. § 3713(b) 
and/or 38 C.F.R. § 36.4508(c) is not warranted.  While the 
evidence of record does show that at the time of the alleged 
assumption, the transferee was legally liable for the debts 
of the subject property in that the mortgage instrument dated 
in June 1990 clearly states that the transferee was taking 
the property subject to the September 1988 mortgage in favor 
of the VA and that he agreed to assume and pay said VA 
mortgage, the evidence does not indicate that the other two 
criteria were met.  

The Statement of Account submitted by VA, along with an 
Affidavit as to Indebtedness, in October 1991, to the Florida 
court handling the foreclosure action clearly states that the 
interest due on the direct loan had been unpaid as of June 1, 
1990.  This means that interest was owed to VA at the time of 
the June 15th, 1990 settlement and at the time the deed was 
recorded on July 25, 1990.  Furthermore, the fact that the 
deed was not recorded until almost six weeks after the June 
15th settlement date indicates that there was a problem with 
the actual financial status of the transferee at the time of 
the transfer.  The appellant himself, in a November 1992 
written statement, said that the transferee had "passed bad 
checks to me and my attorneys at closing and we had a hard 
time getting cash for closing."  It is apparent from this 
statement that the appellant had not received the expected 
consideration on the settlement date and therefore transfer 
was delayed until July 25, 1990, after the appellant had 
gotten cash out of the transferee.  Thus, while the VA Form 
4-5655, Financial Status Report, filled out by the transferee 
in June 1990, indicates that the transferee had worked for 
the same employer for eight years and had a monthly income 
that was more than three times the amount of his monthly 
expenses, the appellant knew, prior to that document's 
submission to VA in August 1990 by the appellant's attorney, 
that the transferee was not creditworthy because his 
settlement checks bounced and the appellant had much 
difficulty getting cash from the transferee for execution and 
delivery of the instrument.  The evidence of record weighs 
against the appellant's allegation that the transferee would 
have been found a satisfactory credit risk.

The evidence on file seems to indicate that the first 
precondition for an original or retroactive release of 
liability in the appellant's favor was met in this case 
because the documents affecting the assumption and title 
transfer in this case made the transferee legally liable to 
the Secretary for the debt of the original veteran-borrower.  
The Board notes that the VA has obtained a judgment against 
the transferee, as well as against the appellant.  However, 
it does not appear that the original loan was current at the 
time that the transferee acquired title in June or July of 
1990 and that the transferee was not a satisfactory credit 
risk "at the time he acquired the property."  The Board 
therefore finds that the appellant is not entitled to a 
retroactive release of liability under the circumstances of 
this case.

II.  Loan Guaranty Waiver

Since entitlement to retroactive release of liability has not 
been found, waiver of recovery of the loan guaranty 
indebtedness can now be considered.  The law and regulations 
authorize a waiver of collection of a loan guaranty 
indebtedness from an appellant where he or she has been found 
to be free from an indication of fraud, misrepresentation, or 
bad faith, and both of the following factors are found to 
exist: (1) After default there was a loss of the property 
which constituted security for the loan, and (2) collection 
of the indebtedness would be against equity and good 
conscience.  38 U.S.C.A. § 5302(b); 38 C.F.R. § 1.964(a).

The standard "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive: (1) The fault of the debtor, (2) balancing of 
faults between the debtor and the VA, (3) undue hardship of 
collection on the debtor, (4) a defeat of the purpose of an 
existing benefit to the veteran, (5) the unjust enrichment of 
the veteran, and, (6) whether the veteran changed positions 
to his or her detriment in reliance upon a granted VA 
benefit.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a).

The RO has heretofore found the appellant to be free from an 
indication of fraud, misrepresentation or bad faith, and the 
Board concurs.  In the resulting evaluation of whether equity 
and good conscience necessitate a favorable waiver decision, 
the Board must consider all of the specifically enumerated 
elements applicable to a particular case.  The Board has in 
fact considered all the elements noted and finds that in the 
instant case, the issues of fault, unjust enrichment, and 
undue financial hardship are the most significant.  More 
specifically, there is no indication that VA had any impact 
from a fault standpoint in the creation of the debt, that 
there would be a defeat of the purpose of any benefit to the 
appellant, or that he changed positions to his detriment.  
Furthermore, although not an explicit element of equity and 
good conscience, the Board also looks in this case to whether 
there are any mitigating circumstances that would impact on 
an equitable determination.

VA's working definition of "fault" is "The commission or 
omission of an act that directly results in the creation of 
the debt." (Veteran's Benefits Administration Circular 20-90- 
5, Feb. 12, 1990.)  Fault should initially be considered 
relative to the degree of control the appellant had over 
circumstances leading to the foreclosure.  If control is 
established, even to a minor degree, the secondary 
determination is whether the debtor's actions were those 
expected of a person exercising a high degree of care, with 
due regard for the debtor's contractual responsibilities to 
the Government.  The age, financial experience and education 
of the debtor should also be considered in these 
determinations.

In the present case, the appellant had already been through 
one round of transferring this particular property to a 
person who subsequently failed to pay the mortgage and the 
appellant then had to foreclose, pay the arrearage and 
reassume the mortgage.  Secondly, he was in direct control of 
the property and debt obligation at a critical point leading 
to the second foreclosure.  That point was just prior to the 
conveyance in 1990 of the subject property to the transferee.  

Direct control being established, the appellant was required 
to take those actions expected of a person exercising a high 
degree of care with due regard to his contractual 
responsibilities to the Government.  In principle, if one has 
decided to use a government program for their own purposes, 
one must also be willing to accept the responsibilities 
associated with that program and the consequences when things 
do not go exactly as planned.  However, in this case, despite 
being put on notice that the transferee might not be 
financially suitable based on the bounced checks at 
settlement and the difficulty he and his lawyer had getting 
cash out of the transferee, the appellant went ahead with the 
deal.  The Board also notes that the appellant, on his July 
1988 VA credit statement, indicated that he possessed four 
rental properties from which he derived $3000 in monthly 
income; this fact indicates that the appellant was no 
stranger to real estate transactions.  Furthermore, the 
appellant had the benefit of legal counsel throughout his 
course of dealing with the transferee and as such should 
known or should have been aware of the ramifications of 
selling a home encumbered by a VA direct loan, and the proper 
manner in which to proceed to protect the owner's 
responsibilities and VA's rights.  

As indicated above, the Board must also look to whether the 
appellant attempted to mitigate his fault and the amount of 
the indebtedness.  The Board finds that he did so by taking 
action to reassume the loan after it was defaulted on in 
1989, and that his attorney sent several documents to the RO, 
including a check for an assumption fee, in August 1990, 
notifying VA of the transfer and asking to be notified in 
case of default.  Even though the transferee defaulted in 
July 1990, the appellant was not notified by the VA of the 
default until March 1991, when the accrued interest totaled 
$3,878.53.  Although the RO's letter was returned 
undelivered, the appellant's attorney wrote to the legal firm 
handling the foreclosure for VA, in March 1991, asking about 
the amount of arrearage, but it appears from the file that 
the communication was not forwarded to the RO and/or 
otherwise not attended to in a prompt fashion.  Furthermore, 
the SOC indicates that the appellant had contacted the RO, in 
January 1991, and asked how much money was needed to make the 
loan current.  In any case, it was two years before the 
property was ready for foreclosure sale.

In summary, the appellant made financial choices that he 
believed were in his family's best interest; in so doing, he 
unilaterally agreed to accept the consequences of those 
choices.  Although he created the circumstances that lead to 
the foreclosure in the first place, he did attempt to reduce 
the probability of financial harm that his decision could 
potentially cause others, namely VA.  Unfortunately, that 
potential harm to VA came to fruition.  By definition, and 
under all accepted criteria, the appellant must be considered 
at fault in this case.  

One of the specifically enumerated elements to be considered 
under 38 C.F.R. § 1.965(a) is a balancing of faults between 
the debtor and VA.  There is no evidence that VA shared 
responsibility for the creation of the indebtedness; there is 
evidence, however, that the foreclosure sale did not take 
place in a timely manner.  There is no indication in the 
record that VA ever imposed a cut-off of the accumulation of 
interest due to such delay.  The November 1998 Reconciliation 
of Debt indicates that the accrued interest for the two-year 
period totaled $10,470.15.  The Board notes that part of the 
delay from the date of default to the date of foreclosure 
sale was due to the appellant's indication that he would pay 
the arrearage and then later deciding that he could not.  
Therefore, it appears that a reduction of six months worth of 
interest charges would be equitable in light of the facts of 
this case.  To that end, the $8094.24 debt should be lowered 
by $2,617.54, yielding a total of $5476.70.

In addition, it appears that the delay may have also 
increased the indebtedness through damage to the property 
from neglect and vandalism.  In a letter dated in April 1991, 
the RO informed its legal firm that property maintenance 
expenses totaled $1093.00; an August 1998 letter from the RO 
to the appellant stated that the total for repairs and 
maintenance was $2,502.84.  This indicates that $599.84 in 
expenses occurred between April 1991 and June 1992.  This 
figure represents a diminution in value of the property and a 
corresponding increase in the loan guaranty indebtedness in 
the same amount.  The Board believes that the appellant 
should be spared the impact of half (six months' worth) of 
that expense to the property.  Hypothetically, if the VA had 
pursued the foreclosure in a somewhat more timely manner, the 
appellant's loan guaranty indebtedness would not have been 
augmented as much as it was.  The Board believes that it 
would not be unduly favorable or adverse to the appellant or 
VA to afford the appellant the benefit of all reasonable 
doubt and waive $299.92 of that damage assessment, lowering 
the debt to $5176.78.

In a waiver determination, the Board is required to consider 
whether granting the waiver request would provide unjust 
enrichment to an appellant.  It could be argued that the gain 
from the second mortgages placed on the subject property by 
the appellant and his spouse was simply the result of their 
liquidation of the accumulation of equity in the property, 
based on the appellant's purchase in 1988, along with 
subsequent upgrades delineated in his November 1992 written 
statement to the RO.  Nevertheless, vis-a-vis VA, these 
amounts could be considered to be substantial monetary assets 
which would be obtained unjustly at the expense of the 
Government if a full waiver were granted.

Prior to ascertainment of the amount of the indebtedness that 
may be waived equitably, and the amount that can be 
collected, it is incumbent on the Board to analyze the 
financial data provided by the appellant to determine if 
collection of the loan guaranty indebtedness not waived 
herein would seriously impair his ability to participate in 
the basic necessities of life.  This analysis of undue 
hardship must take into consideration not only the 
appellant's present financial picture, but also a realistic 
projection of his status in the foreseeable future.  He and 
his spouse are retired, but have proven themselves to be 
flexible and resourceful.  They appear to have a stable 
retirement income; therefore, they can reasonably expect to 
have many more years of such income, although the appellant's 
spouse does appear to have health problems.

The Board is particularly mindful in our analysis of the 
principle of equity and good conscience that the appellant 
and his spouse are expected to accord a debt to the 
Government the same regard given to any other financial 
indebtedness.  It is noted from a review of the three 
financial statements submitted that they have in the past had 
considerable secondary indebtedness that has been reduced 
substantially. They have, in addition, always made timely 
payment towards all such debts.

A review of the financial status reports, submitted by the 
appellant and his spouse in September 1993, November 1997, 
and December 1997, leads the Board to conclude that the 
reports were used to portray to VA a less flattering portrait 
of their finances for obvious reasons.  Notwithstanding, the 
Board will resolve the benefit of the doubt in the 
appellant's favor and accept the most recent December 1997 
report as a true reflection of his current financial status.  
In that December 1997 financial status report, the appellant 
indicated that following the payment of monthly expenses, he 
and his spouse were left with a positive monthly surplus of 
$90.20.  By definition, he could conservatively afford a 
minimum monthly payment in that amount and still be able to 
expend all other quoted amounts toward necessities.  

Typically, loan guaranty debts are paid off over a 5-year 
(60-month) period.  A realistic projection of the appellant's 
foreseeable financial status is that he would be able to pay 
a like amount over such period toward the loan guaranty 
indebtedness.  On that basis, the collectable amount would 
total $5,412.  This is not to say that he will not experience 
some inconvenience as a result of the payment of the reduced 
indebtedness to the Government.  Obviously, additional 
finances would be beneficial to his family's quality of 
living.  However, there is no evidence that they will be 
forced to endure a lack of food, clothing, or shelter as a 
result of the collection of this portion of the debt.

In terms of weighing the evidence to arrive at an equitable 
decision, although the Board believes that offering the 
appellant some concession would be equitable under the facts 
of the case, that concession should not exceed any amount 
that would provide for his greater unjust enrichment.  
Consequently, the Board finds that the preponderance of the 
evidence is against the waiver of the remaining $5176.78, 
plus accrued interest.  However, the evidence as a whole 
supports waiver of the balance of his loan guaranty 
indebtedness, $7,892.46, plus accrued interest (calculated 
from the original total of $13,069.24 listed on the December 
1998 Reconciliation of Debt).  It is noted that the RO figure 
is used, but that a portion of the sum granted a "waiver" 
was in fact a reduction in the amount owed by use of 
appropriate numbers.  It has been characterized as a 
"waiver" herein to show it is considered to be within the 
$13, 000 total sum calculated by the RO.  

In conclusion, by according the appellant a partial waiver of 
his loan guaranty indebtedness in the amount of $7,892.46, 
plus accrued interest, the Board has taken into consideration 
the responsibility he accepted on obtaining the VA direct 
loan, his attempts at rectifying the defaults of his 
transferees, and his current financial status.  It also must 
be noted that the Government has incurred a significant loss 
in this transaction, and that to accord the appellant a 
greater waiver would serve to increase the potential for his 
unjust enrichment.  Again, a portion of this "waived" 
amount arises from the change in the accounting as set forth 
above.

The Board finds, however, that a preponderance of the 
evidence substantiates that it would not be against the 
principle of equity and good conscience to recover the 
remainder of the appellant's loan guaranty indebtedness not 
waived herein, in the amount of $5,176.78, plus accrued 
interest.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a).



	(CONTINUED ON NEXT PAGE)




ORDER

A retroactive release of liability is denied.

Waiver of recovery of part of the appellant's loan guaranty 
indebtedness in the amount of $7,892.46, plus accrued 
interest, is granted.

Waiver of recovery of the remainder of the appellant's loan 
guaranty indebtedness in the amount of $5176.78, plus accrued 
interest, is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

